Citation Nr: 9917621	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

2.  Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to September 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1993 and June 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The former decision 
granted service connection and assigned a 10 percent rating 
for post-traumatic stress disorder.  The latter decision 
denied a total compensation rating based on individual 
unemployability.  An April 1997 RO decision increased the 
rating for the veteran's post-traumatic stress disorder to 50 
percent, effective from the date of receipt of the veteran's 
reopened claim for service connection for PTSD (August 31, 
1992) and confirmed its denial of a total compensation rating 
based on individual unemployability.

The Board notes that in a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation.  Therefore, 
it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). There is nothing in the record to 
show that the veteran expressly stated that he was only 
seeking a 50 percent rating for his service-connected post-
traumatic stress disorder.  Hence, the Board will consider 
the increased rating decision on appeal.

In October 1993, the veteran withdrew his appeal with respect 
to a claim for service connection for an ankle disorder.  
That claim, therefore, is not before the Board. 

Inasmuch as this decision grants a 100 percent schedular 
evaluation for post-traumatic stress disorder effective from 
January 13, 1995, the veteran's claim for a total evaluation 
based upon individual unemployability from that date is 
rendered moot.  See 38 C.F.R. § 4.16 (1998); VAOPGCPEC 6-99. 
The Board observes that in February 1996, the veteran 
submitted a VA Form 9 in which he requested a hearing before 
the Board.  However, subsequently, in October 1997, he 
submitted another VA Form 9 in which he marked a box 
indicating that he did not want a hearing.  Accordingly, the 
Board finds that the veteran has withdrawn his request for a 
personal hearing. 


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder was not productive of more than considerable social 
and industrial impairment from August 1992 to January 12, 
1995.

2.  Medical evidence dated since January 13, 1995 shows that 
the veteran's service-connected post-traumatic stress 
disorder has been productive of total occupational and social 
impairment since that time.

3.  During the period from August 31, 1992 to January 12, 
1995, the veteran's service-connected disabilities were a 
shell fragment wound scar on the left arm, rated zero 
percent, and post-traumatic stress disorder, rated 50 
percent; his service-connected disabilities during this time 
did not present an exceptional or unusual disability picture 
rendering impractical the application of the regular 
schedular rating standards, nor did they render him unable to 
secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder,  from August 31, 1992 to 
January 12, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic 
Code 9411; 38 C.F.R. § 3.400 (1995).

2.  The criteria for a total compensation rating based on 
individual unemeployability, from August 31, 1992 to January 
12, 1995, have not been met . 38 U.S.C.A. § 1155 (West 1998); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998). 

3.  The criteria for a 100 percent schedular evaluation for 
post-traumatic stress disorder, from January 13, 1995, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996) and 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including post-traumatic stress disorder, as defined in 
38 C.F.R. §§ 4.125-4.132, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 50 percent evaluation, if the 
ability to maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
must be so reduced as to result in considerable industrial 
impairment.  Post-traumatic stress disorder warrants a 70 
percent evaluation, if the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A total evaluation 
is available if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent evaluation is warranted 
for a mental disorder, such as post-traumatic stress 
disorder, if the disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Board notes that there has been a change in the Court's 
jurisprudence concerning the initial rating of a service-
connected disorder.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In this matter, there is presented an "original 
claim" as contemplated by Fenderson (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).

The evidence before the Board supports the veteran's 
contention that his post-traumatic stress disorder is totally 
disabling, and, therefore a 100 percent schedular evaluation 
is warranted.  Relevant evidence has bee somewhat 
conflicting, but the preponderance of the evidence, beginning 
with a medical statement dated January 13, 1995 (received by 
the RO on February 15, 1995), shows that the veteran's post-
traumatic stress disorder has been productive of total social 
and industrial impairment.  Thus, a schedular rating of 100 
percent is warranted effective from January 13, 1995.  
38 C.F.R. § 3.400 (0) (2); Fenderson, supra.  As will be 
explained below, a rating in excess of 50 percent prior to 
that date, and a total compensation rating based on 
individual unemployability prior to that date, are not 
warranted. 

The veteran has an extensive history of treatment for post-
traumatic stress disorder, and was hospitalized for that 
disability from April 1994 to May 1994, in connection with 
which a temporary total convalescent rating was assigned 
during the pendency of this appeal.  He appears to have been 
unemployed for some time and is in receipt of Social Security 
disability benefits.  According to a November 1997 letter 
associated with the claims file, the veteran has been without 
employment since 1991, and according to a Social Security 
Administration decision of that same month, post-traumatic 
stress disorder constitutes the veteran's principal 
disability.  

Global Assessment of Functioning (GAF) evaluations have 
varied somewhat over time.  A VA examiner in May 1993 
assigned a GAF evaluation of 65.  In October 1993, another 
examiner assigned a GAF evaluation of 55, as did a physician 
who prepared the veteran's discharge report in May 1994.  
More recent evaluations suggest a more serious impairment.  
Although a VA examiner in January 1997 assigned a GAF 
evaluation of 60, an examiner associated with a VA mental 
health clinic associated who diagnosed post-traumatic stress 
disorder and dysthymic disorder provided a GAF evaluation of 
45 in April 1996, and another VA examiner, in August 1996 
provided a GAF evaluation of 50.  The latter examiner 
commented that the veteran's industrial adaptability was poor 
and listed chronic unemployability under the veteran's Axis 
IV diagnosis.  Most recently, in May 1998 the veteran 
underwent an evaluation by a private psychologist who 
indicated that the veteran is not a viable rehabilitation 
candidate, that the veteran is unable to perform substantial 
work activity, that post-traumatic stress disorder renders 
the veteran unemployable, and that the veteran's GAF 
evaluation is 35.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 70 to 61 is consistent with some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, in an individual who is otherwise 
functioning pretty well and/or has some meaningful 
relationships.  A GAF evaluation 60 to 51 is consistent with 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF evaluation of 50 
to 41 is consistent with serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF evaluation of 31 to 40 is consistent with some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A number of the evaluations 
assigned more recently suggests major impairment in several 
areas, such as work, particularly the GAF evaluation of 35 
assigned in May 1998 and the GAF of 45 assigned in April 
1996.  The conclusions contained in the May 1998 report 
appeared to have been based upon a thorough analysis of prior 
records of treatment and prior examinations. 

In addition, the claims file contains voluminous treatment 
records documenting the presence of post-traumatic stress 
disorder, including an April 1996 entry that reflects that 
the veteran is unemployable as a result of his post-traumatic 
stress disorder symptoms.  In April 1996, the veteran, in 
fact, was denied vocational rehabilitation services based 
upon a conclusion that the severity of the veteran's post-
traumatic stress disorder rendered a vocational goal or a 
program of independent living service unfeasible.  Although 
the evidence before the Board is not wholly consistent, the 
weight of the evidence, particularly the more recent evidence 
before the Board, suggests a disability that results in total 
occupational and social impairment since early 1995 which, 
therefore, warrants a 100 percent schedular evaluation, under 
either the old or new rating criteria, effective from January 
13, 1995 (date of the first medical opinion that the 
veteran's post-traumatic stress disorder rendered him 
unemployable). 

The Board observes that although the veteran has history of 
substance abuse, there is considerable evidence that this has 
been in remission in recent years.  Although, for instance, 
an August 1996 examination report reflects a diagnosis of 
alcohol abuse, a January 1997 entry reflects that alcohol 
dependence is in sustained full remission and a November 1997 
letter from a VA psychologist reflects that the veteran had 
not abused alcohol in three years.  Accordingly, the 
veteran's current disability cannot be attributed to 
substance abuse. 

The Board finds that the veteran's service-connected post-
traumatic stress disorder was not productive of more than 
considerable social and industrial impairment from August 
1992 to January 12, 1995, and medical evidence received since 
that time shows that the veteran's service-connected post-
traumatic stress disorder has been productive of total 
occupational and social impairment.  In view of the 
foregoing, the criteria for a rating in excess of 50 percent 
for post-traumatic stress disorder, from August 31, 1992 to 
January 12, 1995, have not been met (38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic 
Code 9411 (1995)), but the criteria for a total schedular 
evaluation for post-traumatic stress disorder, from January 
13, 1995, have been met (38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996) and 4.130, Diagnostic Code 9411 (1998)).

As noted in the Introduction to this decision, inasmuch as 
the veteran has been granted a 100 percent schedular 
evaluation effective from January 13, 1995, the veteran's 
claim for a total evaluation based upon individual 
unemployability from that date is rendered moot.  See 
38 C.F.R. § 4.16; VAOPGCPEC 6-99.  However, the question 
remains whether a total compensation rating based on 
individual unemployability is warranted from August 31, 1992 
to January 12, 1995.
 
A total compensation rating based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  Extraschedular consideration may be 
given to veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards; consideration will be given to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and other factors.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

The veteran is service-connected for a shell fragment wound 
scar on the left arm, rated zero percent, and post-traumatic 
stress disorder, rated 50 (from August 31, 1992 to January 
12, 1995).  The combined rating is 50 percent.  38 C.F.R. § 
4.25. He does not satisfy the percentage rating standards for 
individual unemployability benefits during the period of time 
in question, although consideration to such benefits on an 
extraschedular basis may be given.  Thus, the issue is 
whether his service-connected disabilities precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

There is no medical evidence of record to show that the 
veteran's service-connected shell fragment wound scar on the 
left arm is productive of any industrial impairment.  The 
sole remaining question is whether the veteran's post-
traumatic stress disorder precluded him from working during 
the period of time in question, within the meaning of the 
cited legal authority.  

During the period from August 31, 1992 to January 12, 1995, 
the veteran's service-connected disabilities were a shell 
fragment wound scar on the left arm, rated zero percent, and 
post-traumatic stress disorder, rated 50 percent; his 
service-connected disabilities during this time did not 
present an exceptional or unusual disability picture 
rendering impractical the application of the regular 
schedular rating standards, nor did they render him unable to 
secure and follow a substantially gainful occupation.  The 
psychiatric hospital records and examination reports, 
including the average GAF scores reported during this time, 
are not consistent with an inability to work because of post-
traumatic stress disorder.  The preponderance of medical 
opinions was to the effect that the veteran was employable.  
As the preponderance of the evidence is against this aspect 
of the veteran's claim, the benefit of the doubt doctrine is 
not applicable, and the claim for a total compensation rating 
based on individual unemployability, from August 31, 1992 to 
January 12, 1995, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).















ORDER

A rating in excess of 50 percent for post-traumatic stress 
disorder, from August 31, 1992 to January 12, 1995, is 
denied.

A total compensation rating based on individual 
unemployability, from August 31, 1992 to January 12, 1995, is 
denied. 

A 100 percent schedular evaluation for post-traumatic stress 
disorder, from January 13, 1995, is granted, subject to the 
provisions governing the award of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

